     Case 2:93-cr-00196 Document 451 Filed 09/21/20 Page 1 of 3 PageID #: 6022



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:93-00196

TERRYONTO MCGRIER
                        MEMORANDUM OPINION AND ORDER
         In Charleston, on September 10, 2020, came the defendant, in

person and by counsel, David O. Schles; came the United States by

Courtney Cremeans, Assistant United States Attorney; and came

Senior United States Probation Officer Douglas W. Smith, for a

hearing on the petition to revoke the defendant's term of

supervised release.

       At that hearing, the court took up the Motion to Withdraw as

counsel (ECF No. 448), filed by Mr. Schles.

       While the Sixth Amendment affords a criminal defendant the

counsel of his choosing, “the right to counsel of choice does not

extend to defendants who require counsel to be appointed for

them.”     United States v. Gonzalez-Lopez, 548 U.S. 140, 151 (2006);

see also United States v. Gallop, 838 F.2d 105, 108 (4th Cir.

1988) (“An indigent defendant, moreover, has no right to have a

particular lawyer represent him and can demand a different

appointed lawyer only with good cause.”), abrogated on other

grounds as recognized by United States v. Ductan, 800 F.3d 642

(4th Cir. 2015).       The United States Court of Appeals for the

Fourth Circuit considers three factors in deciding whether a

district court has abused its discretion in ruling on a motion to

substitute counsel:        (1) timeliness of the motion; (2) adequacy of
  Case 2:93-cr-00196 Document 451 Filed 09/21/20 Page 2 of 3 PageID #: 6023



the court's inquiry; and (3) “whether the attorney/client conflict

was so great that it had resulted in total lack of communication

preventing an adequate defense.”         United States v. Blackledge, 751

F. 3d 188, 194 (4th Cir. 2014) (quoting Gallop, 838 F.2d at 108

(internal citations omitted)).       In making its decision, “the court

is entitled to take into account the countervailing state interest

in proceeding on schedule.”      Gallop, 838 F.2d at 108.       If the

appeals court determines that a district court has abused its

discretion in denying a motion to withdraw, that ruling is subject

to harmless error review.      United States v. Horton, 693 F.3d 463,

467 (4th Cir. 2012).

     In this case, the court conducted a hearing and heard from

both defendant and Mr. Schles without the government present.             At

the hearing, it was clear that the attorney/client conflict was

not so great as to result in a total breakdown in communication

between defendant and his attorney.        Rather, it appeared to the

court that Mr. Schles stood ready and able to represent defendant

and that defendant’s complaint regarding Mr. Schles’s services was

not justified.    See United States v. Smith, 640 F.3d 580, 588 n.4

(4th Cir. 2011) (“To warrant substitute counsel, a defendant must

show justifiable dissatisfaction with appointed counsel. . . .

Justifiable dissatisfaction sufficient to merit substitution of

counsel includes a conflict of interest, an irreconcilable

conflict, or a complete breakdown in communication between the

attorney and the defendant.”) (emphasis added).




                                     2
  Case 2:93-cr-00196 Document 451 Filed 09/21/20 Page 3 of 3 PageID #: 6024



     For these and other reasons placed on the record at the

hearing, the motion to withdraw was DENIED.

     Counsel for defendant asked for a continuance of the hearing

and the court GRANTED that request.          This matter is CONTINUED

until October 13, 2020, at 3:30 p.m., in Charleston.

     The Clerk is directed to send a copy of this Order to counsel

of record and the CJA Supervising Attorney.

     IT IS SO ORDERED this 22nd day of September, 2020.

                                  ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                      3
